United States Court of Appeals
                                                                   Fifth Circuit
                                                               FILED
                                                              June 23, 2004
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT         Charles R. Fulbruge III
                                                             Clerk

                              No. 03-10649
                          Conference Calendar


TOMMY L. PARKER, Rabbi,

                                           Plaintiff-Appellant,

versus

RON McLAURIN; JESSE MENDEZ,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:02-CV-115-C
                       - - - - - - - - - -

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tommy L. Parker, a Texas resident, appeals from the district

court’s order granting the defendants’ FED. R. CIV. P. 12(b)(6)

motion to dismiss his complaint, purportedly filed pursuant to

the civil rights provision, 42 U.S.C. § 1983, for failure to

state a claim on which relief may be granted.

     Parker sought damages from the defendants, McLaurin and

Mendez, who are attorneys in private practice, for violations of

his due process rights.    Parker made the following allegations:

After he hired McLaurin to represent him in a state-law matter,

McLaurin effectively abandoned him.     Parker then sued McLaurin,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-10649
                                 -2-

who hired Mendez as his own attorney.      During this second

proceeding, McLaurin perjured himself, and both McLaurin and

Mendez engaged in improper ex parte communications with the trial

judge.

     The district court granted the defendants’ Rule 12(b)(6)

motion on the ground that Parker’s allegations failed to

establish that either defendant had acted under “color of state

law.”    See Morris v. Dearborne, 181 F.3d 657, 666 n.6 (5th Cir.

1999).    In his pro se appellate brief, Parker has failed to

challenge the legal basis upon which the district court dismissed

his complaint.   Failure to identify an error in the district

court’s analysis is the same as if Parker had not appealed

the judgment.    Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).   Accordingly, Parker’s appeal

is without arguable merit, Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983), and we DISMISS the appeal as frivolous.        5TH CIR.

R. 42.2.

     Parker’s motion to amend his reply brief is DENIED as

unnecessary.

     APPEAL DISMISSED; MOTION TO AMEND DENIED.